Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 and 7, 9-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wee et al. (US Patent Application Publication 2004/0039836) in view of Schrum, JR et al. (US Patent Application Publication 2013/0114606). 

Regarding Claims 1 and 13 Wee et al. discloses a reorder queue device/method for a multipath receiver, the reorder queue device comprising ( see fig. 6A, reorder packet method, see [0059] FIG. 6A is a flowchart 600 of a method for determining various orders for streaming data) :
a reorder queue, configured to queue data packets numbered in sequence which are received over multiple paths of a multipath channel( see [0062] In step 620 of FIG. 6A, potential orders of streaming, different from the initial and intended order of streaming, are identified.  As noted above, the initial (intended) order of streaming is typically the encoding order.) ; and
 	wherein the plurality of data packets includes a first plurality of data packets received over a first path of the multiple paths and a second plurality of data packets 
network path.), 
a reorder queue controller, configured to reorder the data packets in the reorder queue according to the overall sequence; and ( see [0062] each of the possible streaming orders (e.g., each possible combination of frames) can be considered for evaluation.)
Wee al. fail to specifically point out wherein each of the plurality of data packets is numbered according to an overall sequence, wherein each of the first plurality of data packets is numbered according to a first path-specific sequence corresponding to the first path, and wherein each of the second plurality of data packets is numbered according to a second path-specific sequence corresponding to the second path as claimed; and teaches path-specific sequence numbering of the data packets, and overall sequence number comparison across the multiple paths; detect a packet loss on the first path based on determining that a first respective packet of the first path having a first sequence number of the first path-specific sequence has been received without having received a second respective packet of the first path having a second sequence number of the first path-specific sequence, wherein the second sequence number of the first path-specific sequence precedes the first sequence number of the first–specific sequence as claimed.
However Schrum, JR et al. teaches path-specific sequence numbering of the data packets, and overall sequence number comparison across the multiple paths (see fig. 3, see [0025] The sequence indication unit 108 may also determine that the first application uses TCP (which inserts primary sequence identifiers) the sequence indication unit 108 may determine not to add the secondary sequence identifiers to the 
Schrum, JR et al. teaches detect a packet loss on the first path based on determining that a first respective packet of the first path having a first sequence number of the first path-specific sequence has been received without having received a second respective packet of the first path having a second sequence number of the first path-specific sequence, wherein the second sequence number of the first path-specific sequence precedes the first sequence number of the first–specific sequence (see [0046] the routing unit 110 may determine to re-transmit packets on another packet route 126 if the packets transmitted via the packet route 124 were not acknowledged by the destination hybrid device 112. For example, the routing unit 110 may determine that an acknowledgement for a packet transmitted via the packet route 124 was not received within a predetermined acknowledgement time interval. Accordingly, the routing unit 110 may re-transmit the packet to the destination hybrid device 112 via another packet route 126. See also fig. 4-5 and [0038] At block 412 in FIG. 5, it is determined whether the received packet is earlier in sequence to the last packet that has been provided for processing at the destination hybrid device 112. The flow 400 moves from block 410 in FIG. 4 to block 412 in FIG. 5 if the re-ordering unit 116 determines that out-of-order packet delivery was detected. At block 412, the re-ordering unit 116 can determine the sequence identifier associated with the last packet (that belongs to the same packet stream as the packet received at block 402) that was provided for processing by the upper protocol layers. The re-ordering unit 116 can then determine whether the 
Schrum, JR et al. teaches wherein each of the plurality of data packets is numbered according to an overall sequence, wherein each of the first plurality of data packets is numbered according to a first path-specific sequence corresponding to the first path, and wherein each of the second plurality of data packets is numbered according to a second path-specific sequence corresponding to the second path as claimed; and teaches path-specific sequence numbering of the data packets, and overall sequence number comparison across the multiple paths ( see[0029-30] At block 308, two or more packet routes on which to transmit the plurality of packets associated with the same packet stream are determined.  The flow 300 moves from block 306 to block 308 in response to the sequence indication unit 108 inserting the secondary sequence identifier into the packets. At block 310, the plurality of packets are In response to receiving the plurality of packets associated with the same packet stream, the destination hybrid device can re-order the packets (if necessary) based on the sequence identifiers, as will be described below in FIGS. 4-5.  transmitted to the destination hybrid device via the two or more packet routes. )

Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Wee et al. invention with Schrum, JR et al. invention because Schrum, JR et al. invention provides packet ordering in a multiple packet delivery route environment ( see Schrum, JR et al. [0003]).
Claim 7 Wee et al. in view of Schrum, JR et al. discloses everything as applied above (see claim 1)
wherein the reorder queue controller is configured to equalize the path-specific characteristics of the multiple paths( see [0051] it would be desirable to select an order of streaming that maximizes Q.sub.G, considering perhaps other system constraints such as the buffer size at the receiving node or the accessibility of the sending node to the media data. ) .
Regarding Claim 9 Wee et al. in view of Schrum, JR et al. discloses everything as applied above (see claim 18)
wherein the reorder queue controller is configured to determine the packet-specific lifetime for a respective data packet based on latency differences between paths of the multipath channel( see[0047] However, a late frame may still be useful because it may be used to construct other frames that are dependent on it.  Therefore, the quality of the reconstructed video can be characterized according to (1) whether each encoded frame is received before its playback time, and (2) the actual delay as it may affect other (dependent) frames.  ) .
Regarding Claim 10 Wee et al. in view of Schrum, JR et al. discloses everything as applied above (see claim 9)
wherein the reorder queue controller is configured to determine a latency difference for a path bundle based on a latency determined for a specific path of the path bundle and a maximum latency determined over the other paths of the path bundle 
Regarding Claim 11 Wee et al. in view of Schrum, JR et al.  discloses everything as applied above (see claim 18)
wherein the reorder queue controller is configured to determine the path-specific characteristics based on round-trip time measurements, bandwidth measurements, estimations, external input and/or knowledge( see [0048] the quality of the reconstructed video is quantified by computing a measure of distortion.  In general, in one embodiment, distortion is measured by counting the number of frames that cannot be displayed at their respective playback times.)
Regarding Claim 12 Wee et al. in view of Schrum, JR et al. discloses everything as applied above (see claim 18)
wherein the reorder queue controller is configured to adjust a time expiration of the reorder queue and/or a queue size of the reorder queue based on the path-specific characteristics( see[0047] However, a late frame may still be useful because it may be used to construct other frames that are dependent on it.  Therefore, the quality of the reconstructed video can be characterized according to (1) whether each encoded frame is 
Regarding Claim 17 Wee et al. discloses a reorder queue device for a multipath receiver, the reorder queue device comprising( see fig. 6A, reorder packet method, see [0059] FIG. 6A is a flowchart 600 of a method for determining various orders for streaming data) :
a reorder queue, configured to queue a plurality of data packets which are received over multiple paths of a multipath channel ( see [0062] In step 620 of FIG. 6A, potential orders of streaming, different from the initial and intended order of streaming, are identified.  As noted above, the initial (intended) order of streaming is typically the encoding order.), 
wherein the plurality of data packets includes a first plurality of data packets received over a first path of the multiple paths and a second plurality of data packets received over a second path of the multiple paths (see fig. 3, see [0036] PDFs 305 and 310 correspond to a wired network path and PDF 315 corresponds to a wireless 
network path.), 
 wherein each of the plurality of data packets is numbered according to an overall sequence( see [0062] each of the possible streaming orders (e.g., each possible combination of frames) can be considered for evaluation.)
Wee al. fail to specifically point out wherein each of the first plurality of data packets is numbered according to a first path-specific sequence corresponding to the first path, and wherein each of the second plurality of data packets is numbered 
Schrum, JR et al. teaches wherein each of the first plurality of data packets is numbered according to a first path-specific sequence corresponding to the first path, and wherein each of the second plurality of data packets is numbered according to a second path-specific sequence corresponding to the second path; and a reorder queue controller, configured to: reorder the data packets in the reorder queue according to the overall sequence( see[0029-30] At block 308, two or more packet routes on which to transmit the plurality of packets associated with the same packet stream are determined.  The flow 300 moves from block 306 to block 308 in response to the sequence indication unit 108 inserting the secondary sequence identifier into the packets. At block 310, the plurality of packets are In response to receiving the plurality of packets associated with the same packet stream, the destination hybrid device can re-order the packets (if necessary) based on the sequence identifiers, as will be described below in FIGS. 4-5.  transmitted to the destination hybrid device via the two or more packet routes. ); and

Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Wee et al. invention with Schrum, JR et al. invention because Schrum, JR et al. invention provides packet ordering in a multiple packet delivery route environment ( see Schrum, JR et al. [0003]).

Regarding Claim 18 Wee et al. a reorder queue device for a multipath receiver, the reorder queue device comprising( see fig. 6A, reorder packet method, see [0059] 
a reorder queue, configured to queue a plurality of data packets which are received over multiple paths of a multipath channel( see [0062] In step 620 of FIG. 6A, potential orders of streaming, different from the initial and intended order of streaming, are identified.  As noted above, the initial (intended) order of streaming is typically the encoding order.), 
wherein the plurality of data packets includes a first plurality of data packets received over a first path of the multiple paths and a second plurality of data packets received over a second path of the multiple paths( see fig. 3, see [0036] PDFs 305 and 310 correspond to a wired network path and PDF 315 corresponds to a wireless 
network path.), 
wherein each of the plurality of data packets is numbered according to an overall sequence( see [0062] each of the possible streaming orders (e.g., each possible combination of frames) can be considered for evaluation.)
Wee al. fail to specifically point out wherein each of the first plurality of data packets is numbered according to a first path-specific sequence corresponding to the first path, and wherein each of the second plurality of data packets is numbered according to a second path-specific sequence corresponding to the second path; and a reorder queue controller, configured to: reorder the data packets in the reorder queue according to the overall sequence; and detect a packet loss based on a packet-specific lifetime, wherein the packet-specific lifetime is determined based on path-specific characteristics, wherein the packet-specific lifetime for a first data packet of the 
Schrum, JR et al. teaches wherein each of the first plurality of data packets is numbered according to a first path-specific sequence corresponding to the first path, and wherein each of the second plurality of data packets is numbered according to a second path-specific sequence corresponding to the second path( see fig. 3, see [0025] The sequence indication unit 108 may also determine that the first application uses TCP (which inserts primary sequence identifiers) the sequence indication unit 108 may determine not to add the secondary sequence identifiers to the packets that are part of the first packet stream and may determine to add the secondary sequence identifiers to the packets that are part of the second packet stream.  If it is determined to add the secondary sequence identifier to the packets, the flow continues at block 306.; and
Schrum, JR et al. teaches a reorder queue controller, configured to: reorder the data packets in the reorder queue according to the overall sequence (see fig. 1, re-ordering unit, (see [0015] the re-ordering unit 116, and other functionality for indicating a transmission order of packets and for re-ordering out-of-order packets.) ; and 
Schrum, JR et al. teaches detect a packet loss based on a packet-specific lifetime, wherein the packet-specific lifetime is determined based on path-specific characteristics, wherein the packet-specific lifetime for a first data packet of the first plurality of data packets is different from the packet-specific lifetime for a second data packet of the second plurality of data packets( see [0047] When the encoded video data are streamed to a destination node (e.g., a client node), the quality of the reconstructed video can depend on the time the encoded video frames are received in relation to their playback 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Wee et al. invention with Schrum, JR et al. invention because Schrum, JR et al. invention provides packet ordering in a multiple packet delivery route environment ( see Schrum, JR et al. [0003]).
Response to Arguments
4.	Applicant's arguments filed 4/9/2021 have been fully considered but they are not persuasive. 
In the remarks on pg. 7-8 of the amendment, the applicant contends that Wee et al. in view of Schrum, JR et al.  does not teach or suggest “detect a packet loss on the first path based on determining that a first respective packet of the first path having a first sequence number of the first path-specific sequence has been received without having received a second respective packet of the first path having a second sequence number of the first path-specific sequence, wherein the second sequence number of the first path-specific sequence precedes the first sequence number of the first–specific sequence”
Examiner respectfully disagrees Schrum, JR et al. teaches in  fig. 4-5 and [0038] At block 412 in FIG. 5, it is determined whether the received packet is earlier in sequence to the last packet that has been provided for processing at the destination hybrid device 112. The flow 400 moves from block 410 in FIG. 4 to block 412 in FIG. 5 if the re-ordering unit 116 determines that out-of-order packet delivery was detected. At block 412, the re-ordering unit 116 can determine the sequence identifier associated with detected packet loss based on determining out of sequence packets received, therefore claim limitation is not patentable distinct. 
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803.  The examiner can normally be reached on M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MON CHERI S DAVENPORT/             Examiner, Art Unit 2462                                                                                                                                                                                           May 12, 2021
/YEMANE MESFIN/             Supervisory Patent Examiner, Art Unit 2462